DETAILED ACTION
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP 2002267182A) in view of Maruyama (JP 2652266B2). 
	Regarding claim 1, a microwave oven disclosed by Mori (fig 1-5) comprising: 
a cabinet (see annotated Fig. 1 below) defining a vertical direction, a lateral direction, and a transverse direction, the vertical, lateral, and transverse directions being mutually perpendicular, the cabinet comprising a front portion spaced apart from a back portion along the transverse direction and a left side spaced apart from a right side along the lateral direction (the oven is box shaped) (see annotated Fig. 1 below showing the cabinet); 
a chamber (see annotated Fig. 1 below) defined within the cabinet for receipt of food items for cooking; and 
a heating element (3, 12) positioned within the chamber, wherein the heating element comprises a circular cross-sectional shape (it’s pipe-shaped) (para. 2), and wherein the heating element is the only heating element in the oven appliance (the heating element shown in annotated Fig. 1 is the only heating element positioned within the dotted lines). 	

    PNG
    media_image1.png
    404
    629
    media_image1.png
    Greyscale



Mori fails to disclose:
wherein the heating element (12) is partially enclosed by thermal insulation.  

However, Maruyama teaches a heating element (2) partially enclosed by a heat insulating material (3). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the insulation to enclose the heater partially of Mori, so as to withstand shocks and vibration in the heater (page 1, see para, problem to be solved by the invention).
										
	Regarding claims 2, modified Mori discloses wherein the heating element is positioned in a top half the chamber (12, fig 5 of Mori), an upper portion of the heating element is enclosed by the thermal insulation, a lower portion of the heating element faces towards a center of the chamber, and the lower portion is not enclosed by the thermal insulation (with the modification, the top portion of the heating element would have the insulation whereas the bottom portion would be exposed)
	Regarding claims 3-5, modified Mori fails to disclose where the upper insulating portion is half, one-third, or about sixty percent of the heating element.  However, Maruyama teaches covering the heater in varying amounts (fig 2, 4,5, 8,9; page 2).  The precise amount is a matter of optimizing (MPEP 2144.05) the insulation so that the heating element can withstand shocks and vibration (page 1), and to prevent heat loss (page 4).  
	Regarding claims 7-9, Mori fails to disclose where the thermal insulation contacts and covers about one-third or less (or about one half, or about 60% or more) of the circumference of the circular cross-sectional shape of the heating element.  However, Maruyama discloses varying the insulating area of the heater (fig 2, 4,5, 8,9 page 2).  The precise amount is a matter of optimizing (MPEP 2144.05) the insulating circumferential area so that the heating element can withstand shocks and vibration (page 1), and to prevent heat loss (page 4). 
Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20100028741 A) in view of Maruyama (JP 2652266B2).
 	Regarding claim 10, an oven disclosed by Lee comprising: 
a cabinet defining a vertical direction, a lateral direction, and a transverse direction, the vertical, lateral, and transverse directions being mutually perpendicular, the cabinet comprising a front portion spaced apart from a back portion along the transverse direction and a left side spaced apart from a right side along the lateral direction (see Fig. 1 and annotated Fig. 2 below); 
a chamber defined within the cabinet for receipt of food items for cooking (cabinet = space defined within the dotted lines); and 
a heating element (30) positioned within the chamber, wherein the heating element is the only heating element in the oven appliance (the heating element 30 is the only heating element positioned within the dotted lines).		


    PNG
    media_image2.png
    353
    656
    media_image2.png
    Greyscale


	Lee fails to disclose:
an outer surface of the heating element consisting of a first portion which is separated from the chamber by a thermal insulation and a second portion which is exposed to the chamber.

However, Maruyama teaches a heating element (2) partially enclosed by a heat insulating material (3). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Lee wherein the outer surface of the heating element consists of a first portion which is separated from the chamber by a thermal insulation and a second portion which is exposed to the chamber (the top portion of the heater would have the thermal insulation while the bottom portion of the heater would be exposed to the chamber).  The insulation would help withstand shocks and vibration in the heater (page 1, see para, problem to be solved by the invention).

Regarding claim 11, modified Lee discloses wherein the first portion of the outer surface of the heating element is surrounded by and in direct contact with the thermal insulation (see Maruyama).
	Regarding claim 12, modified Lee discloses wherein the heating element is positioned in a top half wall of the chamber, the first portion of the outer surface is an upper portion of the outer surface of the heating element and the second portion of the outer surface is a lower portion of the outer surface of the heating element facing towards a center of the chamber.
	Regarding claims 13-15, modified Lee fails to disclose an upper insulating portion to be half, one-third, or about sixty percent of the heating element.  However, Maruyama teaches varying the amount of insulation to cover the heater (fig 2, 4,5, 8,9 page 2).  The precise amount is a matter of optimizing (MPEP 2144.05) the insulation in order for the heating element to withstand shocks and vibration (page 1), and to prevent heat loss (page 4).  
Regarding claims 16-18, Lee fails to disclose wherein the heating element comprises a circular cross-sectional shape, and the first portion of the outer surface of the heating element encompasses about one-third or less (or about one half, or sixty percent or more) of the circumference of the circular cross-sectional shape of the heating element.  However, Maruyama teaches a heating element comprising a circular cross-sectional shape (see Figs).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Lee wherein the heating element comprises a circular cross-sectional shape for ease of manufacturing.  Moreover, the claimed cross-sectional shape is matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape was significant.  MPEP 2144.04(B).
Furthermore, Maruyama teaches covering the heater in varying amounts (fig 2, 4,5, 8,9; page 2).  The precise amount is a matter of optimizing (MPEP 2144.05) the insulation so that the heating element can withstand shocks and vibration (page 1), and to prevent heat loss (page 4).  

Response to Arguments
Applicant's arguments filed 8/10/2022 have been fully considered.  Please see the rejections above discussing how the claim limitations are examined.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/            Primary Examiner, Art Unit 3762